UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-49724 ACIES CORPORATION (Name of registrant in its charter) Nevada 91-2079553 (State or jurisdiction (Primary Standard (IRS Employer Identification of incorporation or Industrial Classification No.) organization) Code Number) 132 West 36th Street, 3rd Floor New York, New York 10018 (Address of principal executive offices)(Zip Code) (786) 923-0523 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Nox As of August 23, 2010, the registrant had 1,238,051 shares of common stock, $0.001 par value per share, outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ACIES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 March 31, 2010 ASSETS CURRENT ASSETS CASH $ $ ACCOUNTS RECEIVABLE TOTAL CURRENT ASSETS FIXED ASSETS, NET OF ACCUMULATED DEPRECIATION OF $49,693 AND $48,193, RESPECTIVELY TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES ACCOUNTS PAYABLE AND ACCRUED EXPENSES $ $ ACCOUNTS PAYABLE - RELATED PARTY NOTES PAYABLE, CURRENT PORTION TOTAL CURRENT LIABILITIES LONG TERM PORTION OF NOTES PAYABLE - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS' DEFICIT PREFERRED STOCK, SERIES A, $0., 5,000,, 1,, RESPECTIVELY 1 1 COMMON STOCK, $0., 200,000,, 1,238,,216,, RESPECTIVELY ADDITIONAL PAID-IN CAPITAL ACCUMULATED DEFICIT ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 ACIES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) REVENUES $ $ COST OF REVENUES GROSS MARGAIN OPERATINGEXPENSES: GENERAL, ADMINISTRATIVE AND SELLING TOTALOPERATING EXPENSES OPERATING INCOME INTEREST EXPENSE ) ) NET INCOME $ $ NET INCOME PER SHARE BASIC $ $ DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING BASIC DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 ACIES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) CASH FROM OPERATING ACTIVITIES NET INCOME $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO CASH PROVIDED BY OPERATING ACTIVITIES: STOCK-BASED COMPENSATION - DEPRECIATION EXPENSE CHANGES IN CURRENT ASSETS AND LIABILITIES: ACCOUNTS RECEIVABLE ) ) ACCOUNTS PAYABLE AND ACCRUED EXPENSES ) ) ACCOUNTS PAYABLE - RELATED PARTY - CASH PROVIDED BY OPERATING ACTIVITIES CASH FROM FINANCING ACTIVITIES REPAYMENT OF NOTES PAYABLE ) ) CASH USED IN FINANCING ACTIVITIES ) ) NET CHANGE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: CASH PAID FOR INTEREST $ $ CASH PAID FOR INCOME TAXES $
